  Case 18-40013                Doc 96      Filed 01/28/19 Entered 01/28/19 11:05:59        Desc Main
                                             Document Page 1 of 1
     FILED & JUDGMENT ENTERED
               Steven T. Salata




           January 28 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                            _____________________________
                                                                                     J. Craig Whitley
                                                                              United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     SHELBY DIVISION

 IN RE:                                                  )
                                                         ) Case No.:     18-40013
 THURMAN VASSEY TRUCKING, INC.,                          )
                                                         ) Chapter 11
                                 Debtor.                 )

                                           ORDER DISMISSING CASE

       This cause coming on to be heard upon the Motion for Order Requiring the Debtor to
Cease Operations or to Dismiss Case (“Motion”) filed by the Office of the United States
Bankruptcy Administrator for the Western District of North Carolina (“Bankruptcy
Administrator”). A hearing on the Motion was held on January 25, 2019. The Court finds
and orders as follows:

   1. This is a Chapter 11 proceeding in which a voluntary petition was filed on January
      10, 2018.

   2. At the hearing held on January 25, 2019, William S. Gardner, counsel for the Debtor,
      represented that the Debtor did not oppose the Motion.

   3. Cause exists to dismiss the Debtor’s case pursuant to 11 U.S.C. § 1112(b).

    Therefore, based upon the foregoing and the entire record in this case, it is hereby
ORDERED that the Debtor’s case is DISMISSED.



This Order has been signed electronically.                              United States Bankruptcy Court
The Judge’s signature and Court’s seal
appear at the top of the Order.
